                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

Plaintiff,                                                 Case No. 3:17-cv-1054-J-32 JRK

v.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,

Defendant.
_____________________________________/

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,

Counterclaim Plaintiff,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and
KEVIN JACQUES KLEMPF,

Counterclaim Defendants.
_____________________________________/

                                NOTICE OF APPEARANCE

         William B. Lewis, Benjamin A. Webster, and Keith R. Mitnik of the law firm of Morgan

& Morgan, P.A. hereby give notice of their appearance as counsel for Defendant/Counterclaim

Plaintiff, Dina Klempf Srochi as Trustee of the Laura Jean Klempf Revocable Trust, in this

action, and request copies of all papers filed in this action be served upon them at the address

below.
       Dated: July 7, 2020
                                                MORGAN & MORGAN, P.A.
                                                Business Trial Group

                                                /s/ Benjamin A. Webster
                                                William B. Lewis
                                                Florida Bar No. 64936
                                                Benjamin A. Webster
                                                Florida Bar No. 0045167
                                                Keith R. Mitnik
                                                Florida Bar No. 436127
                                                20 N. Orange Ave, Suite 1600
                                                Orlando, Florida 32801
                                                Telephone: (407) 420-1414
                                                Facsimile: (407) 245-3337
                                                WLewis@forthepeople.com
                                                BWebster@forthepeople.com
                                                KMitnik@forthepeople.com
                                                Attorneys for Dina Klempf Srochi
                                                as Trustee of the Laura Jean
                                                Klempf Revocable Trust



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 7, 2020, a true copy of the foregoing was served via

CM/ECF electronic notification on all Electronic Filing Users on the list to receive email

notice/service for this case.

                                                /s/Benjamin A. Webster
                                                  Benjamin A. Webster




                                            2
